Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,939,458. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to the repetition of control data and user data in a communication system.  The claims of the issued patent contain all limitations, albeit in different combinations, of the instant application claims and thus anticipate and render obvious all claims and subgroups. As an example, an independent claim of the instant application will be mapped against the claims of the issued patent (instant application will be in plain text and the issued patent will be in bold text).

11. (New) A terminal in a wireless communication system, the terminal comprising (A terminal in a wireless communication system, the terminal comprising): 
	a transceiver (a transceiver); and 
	a controller coupled with the transceiver and configured to (a controller configured to): 
	receive, from a base station, information on one or more rate matching resources and an aggregation factor associated with a number of a plurality of slots (receive, from a base station via the transceiver, information on a rate matching configuration and an aggregation factor associated with a number of a plurality of slots), 
	receive, from the base station, downlink control information including scheduling information for a resource allocation of data and a rate matching indicator (receive, from the base station via the transceiver, downlink control information including scheduling information for data and a rate matching indicator), 
	identify resources in the plurality of slots based on the scheduling information and at least one rate matching resource associated with the rate matching indicator (identify resources based on the scheduling information, except for at least one rate matching resource associated with the rate matching indicator), and 
	receive, from the base station, the data on the identified resource (receive, from the base station via the transceiver, the data on the identified resource), 
	wherein in case that the rate matching indicator is set as 1, a rate matching based on the at least one rate matching resource associated with the rate matching indicator is applied to a slot where the at least one rate matching resource associated with the rate matching indicator is present among the plurality of slots (in response to the number of the plurality of slots being less than or equal to a period of the rate matching resource, a pattern of the rate matching resource3 exists once in the plurality of slots, claim 4, U.S. Patent 10,708,931 (which is the grandparent of the current application and incorporate by reference into the parent application)), and 
	wherein in case that the rate matching indicator is set as 0, the rate matching based on the at least one rate matching resource associated with the rate matching indicator is not applied to the plurality of slots (wherein as a result of configuring a rate matching resource which is not included in the rate matching resource group, the resource is further identified based on the rate matching resource which is not included in the rate matching resource group, claim 5, U.S. Patent 10,708,931 (which is the grandparent of the current application and incorporate by reference into the parent application) both of these limitations cover the limitations in the instant application by substituting an indicator value instead of the rate matching resource, this is a simple design choice and not given much patentable weight).

	The remaining independent claims are rejected in a substantially similar fashion. The dependent claims are rejected at least for being dependent upon a rejected base claim.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463